


EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is dated as of December 19, 2014, by
and between PRA Group, Inc. (the "Company") and Neal Stern (the "Employee").
W I T N E S S E T H:
WHEREAS, the Employee is employed by the Company as its Executive Vice
President, Operations; and
WHEREAS, the Company desires that the Employee continue to serve as its
Executive Vice President, Operations; and
WHEREAS, Employee desires to continue such an employment relationship upon the
terms set forth in this Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:
1.EMPLOYMENT.
(a)    The Company hereby extends the employment (the "Employment") of the
Employee on the terms set forth herein. Employee shall perform such duties and
exercise such powers as directed by the CEO of the Company (the "Board").
Employee hereby accepts the Employment and agrees to (i) continue to render such
executive services, (ii) perform such executive duties and (iii) exercise such
executive supervision and powers to, for and with respect to the Company, as may
be established, for the period and upon the terms set forth in this Agreement.
(b)    Employee shall devote substantially all of his/her business time and
attention to the business and affairs of the Company, except as permitted for
Paid Time Off, pursuant to Section 4 herein, and for Disability (as defined in
Section 8(b)). Subject to CEO approval, the Employee may serve on the Boards of
Directors of other companies, engage in charitable and community affairs, or
give attention to his passive investments, provided that such activities do not
interfere with the regular performance of his duties and responsibilities under
this Agreement or violate any other provision of this Agreement.
2.    PLACE OF PERFORMANCE.
The principal place of employment of Employee shall be at the Company's
principal executive offices in Norfolk, Virginia or, if such offices are
relocated, within a 75 mile radius of Norfolk, Virginia (the "Metropolitan
Area"). Notwithstanding the foregoing, Employee may be required to travel beyond
the Metropolitan Area as reasonably required to perform his/her duties
hereunder.

1

--------------------------------------------------------------------------------



3.    TERM.
Except as otherwise specifically provided in Section 8 below, this Agreement
shall commence on January 1, 2015 (the "Commencement Date"), and shall continue
until December 31, 2017 (the "Term"), subject to the terms and conditions of
this Agreement. If a Change in Control (defined below) occurs prior to the
expiration of the Term, the Term shall be automatically extended until the later
of December 31, 2017 or two (2) years following the Change in Control.
4.    COMPENSATION.
(a)    Base Salary. Employee shall be paid a base salary (the "Base Salary") at
a minimum annual rate of $390,000, payable at such intervals as the other
executive officers of the Company are paid, but in any event at least on a
monthly basis. The Compensation Committee may increase the base salary
throughout the term of this Agreement; however, the Committee shall not decrease
the base salary below the stated amount in this Agreement.
(b)    Bonus Compensation. Employee shall be eligible to receive an annual bonus
as set forth in the Company's Annual Bonus Plan ("Annual Bonus"), which is
incorporated herein by reference. Pursuant to the Annual Bonus Plan, the
Compensation Committee of the Company's Board of Directors will review the plan
annually to determine target participation levels and establish goals and
subsequent payout levels against those goals. Subject to the Compensation
Committee’s discretion to adjust Employee’s target participation level (e.g., to
reflect changes in roles or modifications to pay mix), Employee’s target
opportunity during the Term shall be $400,000.
(c)    Equity Awards.
(i)    Employee shall be eligible to receive equity awards (“Equity Awards”) as
set forth in the Company’s Omnibus Incentive Plan (as amended from time to time,
the “Plan”), which is incorporated herein by reference.
(ii)    In connection with the execution of this Agreement, Employee shall be
eligible to receive a special Equity Award [in the form of restricted stock
units] relating to $500,000 in value of the Company’s common stock, the terms
and conditions of which shall be set forth in an award agreement between the
Employee and the Company.
(iii)    Subject to Sections 8 and 9 of this Agreement, any and all Equity
Awards shall be subject to the terms of the Plan, agreed upon restrictions
incorporated in the Company's Insider Trading Policy, as well as any Equity
Award agreements between the Employee and the Company.
(d)    Clawbacks. Please note that any compensation paid to the Employee
pursuant to this Agreement is subject to any current or future claw-back policy
instituted by the Company to comply with any rules promulgated in the future, if
any, pursuant to any law, government regulation or stock exchange listing
requirement.

2

--------------------------------------------------------------------------------



(e)    Employee Benefits. In addition to the compensation discussed above, and
subject to the limitations imposed herein, Employee shall be eligible to (i)
receive any employee benefits provided by the Company to its employees,
including, but not limited to, life insurance, hospitalization, surgical, major
medical and disability insurance and sick leave, (ii) such employee benefit
programs as may be offered by the Company to other executives and (iii) be a
full participant in all of the Company's other benefit plans, retirement plans
and profit-sharing plans which may be in effect from time to time or may
hereafter be adopted by the Company.
(f)    Paid Time Off During the Term. Employee shall be entitled to such paid
time off ("PTO") during each calendar year of the Employment consistent with the
Company's PTO policies then in effect and his/her position as an executive of
the Company, but in no event shall Employee be entitled to fewer than
twenty-five (25) PTO days in any such calendar year. Such time off shall be used
for both vacation and sick leave, and may be used for such purposes, in
Employee's discretion, upon prior notice to the CEO, at any time or times as are
not inconsistent with the reasonable business needs of the Company. At the end
of each calendar year, Employee shall be entitled to carry over up to ten (10)
days of unused PTO into the next calendar year, but, subject to Section 8 with
respect to payment of accrued PTO in certain termination situations, Employee
shall not be entitled to any additional compensation in the event that Employee,
for whatever reason, fails to use the entire amount of any such PTO to which
he/she is entitled during any calendar year of his Employment hereunder.
Employee shall also be entitled to all paid holidays given by the Company to its
employees.
5.    INDEMNIFICATION.
Employee shall be entitled at all times to the benefit of the maximum
indemnification and advancement of expenses available from time to time under
the laws of the State of Delaware, and such benefit shall not be less than that
available to any other officer or director entitled to indemnification by the
Company. Without limiting the foregoing, Employee shall also be entitled to the
benefit of the following provisions:
(a)    D&O Insurance. Employee shall be covered under any directors' and
officers' ("D&O") liability insurance policy then in effect for the directors
and/or officers of the Company and/or any of its subsidiaries or affiliates;
provided, the failure to have a D&O insurance policy in effect at all times
shall not, alone, allow Employee to assert a claim for breach of this Agreement
by the Company. The Company shall provide Employee a copy of any D&O liability
insurance policy then in effect upon request.
(b)    Scope of Indemnification. In addition to any D&O insurance coverage
provided for in Section 5(a) above, the Company and any of the Company's
affiliates as to which Employee has at any time served as a director, officer,
employee, agent or fiduciary (collectively, the "Indemnitors") shall jointly and
severally hold harmless and indemnify Employee (and his heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
reasonable expenses and liabilities incurred by him/her in connection with or
arising out of any action, suit or proceeding (each, a "Claim") in which he/she
may be involved by reason of him having served as a director, officer, employee,
agent or fiduciary of any Indemnitor (whether or not he/she continues to serve
as a director, officer, employee, agent or fiduciary thereof at the time such
expenses or liabilities are uncured), or by reason of any such action or
inaction on

3

--------------------------------------------------------------------------------



Employee's part while serving in any such capacity, such expenses and
liabilities to include, but not necessarily be limited to, losses, damages,
judgments, investigation costs, court costs, costs related to acting as a
witness and attorneys' fees and the cost of settlements approved in advance by
the Company.
(c)    Selection of Counsel. In the Event the Indemnitors shall be obligated
hereunder to provide Employee with any legal defense with respect to a Claim,
the Indemnitors shall be entitled to assume the defense of such Claim with
counsel of the Indemnitors' choosing, upon the delivery to the Employee of
written notice of their election to do so. After delivery of such notice and the
retention of such counsel by the Indemnitors, the Indemnitors shall not be
liable to Employee under this Agreement for any fees of counsel (or related
costs and expenses) subsequently incurred by Employee with respect to the same
Claim; provided that (i) Employee shall have the right to employ counsel in any
such Claim at his sole expense; and (ii) if (A) the employment of counsel by
Employee has been previously authorized by the Indemnitors, (B) counsel for
Employee shall have provided the Indemnitors with a written opinion that there
is a conflict of interest between the Indemnitors and Employee in the conduct of
any such defense or (C) the Indemnitors shall fail to retain (or discontinue the
retention of) such counsel to defend such Claim, then the fees and expenses of
Employee's counsel shall be at the expense of the Indemnitors.
(d)    Nonexclusivity. The indemnity rights set forth in this Section 5 shall be
in addition to and not in limitation of any rights to which Employee may be
entitled under any of the Indemnitors' charter documents, bylaws or agreements,
any vote of stockholders or disinterested directors, and/or the laws of the
various Indemnitors' jurisdictions of formation or incorporation.
(e)    Survival. The indemnification rights provided for in this Section 5 shall
(i) remain in full force and effect after any termination of Employee's
Employment and without regard to any investigation made by or on behalf of
Employee or any agent or representative of Employee, and (ii) continue as to
Employee for any action or inaction of Employee while serving as a director,
officer, employee agent or fiduciary of any Indemnitor even though Employee may
have ceased to serve in such capacity.
6.    EXPENSES.
During the Term, the Company shall reimburse Employee, upon presentation of
appropriate vouchers or receipts in accordance with the Company's expense
reimbursement policies, for all reasonable out-of-pocket business travel and
entertainment expenses incurred or expended by Employee in connection with the
performance of his duties under this Agreement in accordance with the Company's
expense reimbursement policies, in each case subject to the applicable terms,
conditions, covenants and stipulations set forth in Section 23 below with
respect to Section 409A of the Internal Revenue Code.
7.    TERMINATION PROCEDURE.
Any termination of Employee's Employment by the Company or by Employee during
the Term (other than termination in the event of Employee's death pursuant to
Section 8(a)

4

--------------------------------------------------------------------------------



of this Agreement) shall be communicated by written notice ("Notice of
Termination") to the other party hereto in accordance with Section 14 herein.
For purposes of this Agreement, a Notice of Termination shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in detail the facts and circumstances claimed to
provide a basis for termination of Employee's Employment. Upon the effective
date of any termination of Employee's employment hereunder, Employee shall be
deemed to have resigned from any and all offices and other positions held by
Employee in the Company and/or any of its subsidiaries and affiliates.
8.    TERMINATION OF EMPLOYMENT.
(a)    Death. In the event of the death of Employee during the Term, Employee's
Employment hereunder shall be terminated as of the date of death and Employee's
designated beneficiary or, in the absence of such designation, the estate or
other legal representative of Employee (collectively, the "Estate") shall be
entitled to receive (i) Employee's base Salary through the end of the month in
which the death occurs and accrued PTO through the date of death, paid in a
single lump sum within 30 days following the date of death, and (ii) a pro-rata
Annual Bonus (based upon target bonus and the days of employment in the calendar
year of Termination), to be paid in a single lump sum within 30 days following
the termination date. The Estate shall be entitled to all other applicable death
benefits in accordance with the terms of the Company's benefit programs and
plans. In addition, any unvested shares of the Company’s common stock awarded
pursuant to Section 4(c) shall vest immediately (at target) upon Employee's
death.
(b)    Disability. In the event Employee shall be unable to render the services
or perform the duties of Employment hereunder by reason of illness, injury or
incapacity (whether physical, mental, emotional or psychological) (any of the
foregoing, as determined in accordance with the following sentence, shall be
referred to herein as a "Disability") for a period of either (i) 90 consecutive
days or (ii) a total of 180 days, whether or not consecutive, within the
preceding 365-day period, the Company shall have the right (but not the
obligation) to terminate Employee's Employment hereunder by providing Employee
with 30 days' prior written notice. Any determination of Disability shall be
made by the CEO of the Company and the Committee in their reasonable good faith
discretion. If Employee's Employment hereunder is so terminated by reason of
Disability, Employee shall be entitled to receive (i) Employee's base Salary
through the end of the month in which the Disability termination occurs and
accrued PTO through the date of Disability termination, paid in a single lump
sum within 30 days following the date of termination, and (ii) a pro-rata Annual
Bonus (based upon target bonus and the days of employment in the calendar year
of Termination), to be paid in a single lump sum within 30 days following the
termination date, less (iii) the aggregate amount of any amounts payable under
any disability insurance policy provided by the Company that is then in effect.
Employee shall be entitled to receive all applicable disability benefits in
accordance with the terms of this Agreement and of the Company's benefit
programs and plans. Any unvested shares of the Company’s common stock awarded
pursuant to Section 4(c) shall vest immediately (at target) upon Employee's
Disability termination. Notwithstanding any other provision contained herein,
all leaves, accommodations and payments made in connection with the Executive’s
Disability shall be provided in a manner which is consistent with federal and
state law.

5

--------------------------------------------------------------------------------



(c)    Termination of Employment by the Company for Cause. Nothing herein shall
prevent the Company from terminating the Employee's Employment, and the Company
has and shall have the right (exercisable immediately on notice to Employee,
subject to any right of Employee as may be specified herein, if any, to cure any
action, inaction, event or other circumstance that otherwise constitutes Cause)
to terminate Employee's Employment, for Cause (as hereinafter defined). From and
after the effective date of termination for Cause, Employee shall not receive
any further benefits, any unearned Base Pay, and shall not be entitled to
receive any further Annual Bonuses or Equity Awards, regardless of the
performance of the Company. Any rights and benefits which Employee may have in
respect of any other compensation or any employee benefit plans or programs of
the Company shall be determined in accordance with the terms of such
compensation arrangements or plans or programs or otherwise pursuant to
applicable law.
The term "Cause," as used herein, shall mean any of the following:  (A)
Employee's conviction of, or plea of guilty or nolo contendere to, any felony,
including a felony traffic related offense or other offense that, in the
absolute and sole discretion of the Company, would materially affect Employee's
ability to perform or the reputation of the Company; (B) Employee's engaging in
acts of harassment, unlawful discrimination or other unethical, illegal or
willful misconduct  that may disrupt or have an adverse effect on  professional
relationships, business operations , financial performance, and/or the
reputation of the Company or any subsidiaries, affiliates, employees or
Directors thereof, including, but not limited to, a willful violation of
Sections 10, 11 or 12 of this Agreement; (C) insubordination, failure or refusal
to comply with lawful and reasonable directives, unwillingness or inability to
adequately perform the Employee’s job duties, including uncorrected failure to
satisfy written directives or performance material, (D) Employee's dishonesty,
embezzlement of funds or misappropriation of other material property of the
Company or any subsidiary or affiliate thereof; (E)  Employee breaching this
Agreement in a material manner, (F) Employee engaging in a material (critical or
continuous) violation of the Company's written policies and procedures as
outlined in the Company’s Employee Handbook (or a successor Company's handbook)
and applicable broadly to all employees provided that Employee shall have been
given at least fifteen (15) days' notice and opportunity to cure such breach or
violation; (G) Employee's fraudulent conduct as regards the Company, which
results either in personal enrichment to Employee or injury to the Company or
its subsidiaries or affiliates.


Any unvested shares of the Company’s common stock awarded pursuant to
Section 4(c) shall be forfeited upon Employee's termination for Cause.
(d)    Termination for Reasons Other than Death, Disability or Cause. In
addition to termination pursuant to Sections 8(a), (b), or (c) above, Employee's
Employment hereunder may be terminated by either Employee or the Company at any
time and for any reason by providing the other party with a Notice of
Termination at least fourteen (14) days prior to the effective day of
termination. Any unvested shares of the Company’s common stock awarded pursuant
to Section 4(c) shall be forfeited upon Employee's termination (other than in
the case of death or disability or as described in 8f and 8g).

6

--------------------------------------------------------------------------------



(e)    Constructive Termination. “Constructive Termination” shall be deemed to
have occurred upon (a) the removal of Employee from, or failure of Employee to
continue in the position specified in the Agreement, unless offered another
executive officer position which is no less favorable than Executive’s current
position in terms of compensation as outlined in Section 4, (b) the relocation
of the Company's principal executive offices to a location more than 75 miles
from Norfolk, Virginia, (without the Employee's consent) or (c) the material
breach by the Company of this Agreement (without the Employee's consent).
Notwithstanding the foregoing, in order to be eligible for any Constructive
Termination payment or benefit described under Section 9 of this Agreement: (i)
the Company shall have 30 days to cure any action perceived to be a Constructive
Termination, upon notice in writing from the Employee, which notice must be
provided within 90 days after Employee knew or should have known of such action
and (ii) Employee must terminate employment within 60 days after the cure period
has ended. In the event of a Constructive Termination with payments due under
section 9, any unvested shares of PRA common stock awarded pursuant to Section
4(c) shall be forfeited.
(f)    Change in Control "Double Trigger" Termination. "Change of Control" shall
mean the occurrence and actual consummation of either subparagraph (i), (ii), or
(iii) below or any combination of said event(s) as more fully defined and
described in Section 409A and related Treasury Regulations:
(i)    Change of Ownership of the Company. A change of ownership of the Company
occurs on the date that any one person or persons acting as a group acquires
ownership of the stock of the Company, that, together with stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company or of any
corporation that owns at least fifty percent (50%) of the total fair market
value and total voting power of Company.
(ii)    Effective Change of Control. If the Company does not qualify under
Subparagraph (i), above, then it may still meet the definition of Change of
Control, on the date that either: (1) Any one person, or more than one person,
acting as a group acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of Company possessing thirty percent (30%) or more of the
total voting power of the stock of Company; or (2) A majority of the numbers of
the Company's board of directors are replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company's board of directors prior to the date of the appointment
or election.
(iii)    Change in Ownership of Company's Assets. A change in the ownership of a
substantial portion of Company's assets occurs on the date that any person, or
more than one person acting as a group, acquires or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total fair market value equal to
more than sixty-five percent (65%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions.

7

--------------------------------------------------------------------------------



Pursuant to this Agreement, a "Change in Control Protection Period" shall be in
effect for the following periods: (A) the six months prior to any Change in
Control if Employee is terminated (I) at the request of any third party who had
taken steps reasonably calculated or intended to effectuate a Change in Control
or (II) in connection with or in anticipation of a Change in Control or (B) the
twenty-four (24) months beginning on the date of any Change in Control.
If a Change in Control as defined herein occurs, then the executive is entitled
to the associated severance payments described in Section 9(b) only if, during
the Change in Control Protection Period, the Company (or its successor)
terminates the executive involuntarily or the Employee terminates due to a
Constructive Termination.
In the event of a Change in Control termination, any unvested shares of the
Company’s common stock awarded pursuant to Section 4(c) prior to the date of the
Change in Control shall immediately vest upon Employee's termination.
(g)    Nonrenewal Termination. If the Employee's employment continues until the
expiration of the Term, upon the expiration of the Term if not otherwise renewed
by the mutual agreement of the parties and the Employee's employment terminates
within 30 days following the expiration of the Term, the termination shall be
considered a ("Nonrenewal Termination"). If the Company offers the Employee a
renewed agreement that is substantially similar to the agreements of similarly
situated Executives and the Employee declines to accept such new agreement, then
the Employee will not be eligible for any payment for Nonrenewal under Section
9(c).
In the event of a Nonrenewal Termination with payments due under section 9(c),
any unvested shares of PRA common stock awarded pursuant to Section 4 shall
continue to vest through March 31, 2018 (based on actual company performance).
9.    SEVERANCE AND NON-COMPETITION PAYMENTS.
(a)    Involuntary Termination without Cause/Constructive Termination, not
during Change in Control Protection Period. If Employee's Employment is
terminated outside of the Change in Control Period other than: (1) as a
termination by Employee (other than a Constructive Termination), (2) as a result
of death, (3) as a result of termination due to Disability of Employee (4) for
Cause or (5) as a termination due to Nonrenewal, the following shall apply. The
Company shall pay to Employee (i) Employee's base Salary and accrued PTO through
the date of Termination, paid within 30 days following the termination date and
(ii) a pro-rata Annual Bonus (based upon actual company performance and the days
of employment in the calendar year of Termination), to be paid in a single lump
sum no later than March 15 of the year following the year of termination.
Employee shall also be entitled to a severance payment equal to (iii) the
greater of two times Employee's current Base Salary or the minimum Base Salary
due under the remaining Term, (iv) two times Employee's average Annual Bonus
paid to Employee in the prior three years (this bonus amount referred to as the
"Severance Bonus") and (v) the COBRA Reimbursement (defined below). If an
Employee’s first year bonus is to be included in the calculation of the
Severance Bonus, and such bonus is pro-rated for the portion of the year the
Employee was

8

--------------------------------------------------------------------------------



employed with the Company, then an annualized amount shall be used for the
calculation.  If an Employee has not participated in three bonus cycles, then
the Severance Bonus will reflect the shorter period (or target if the Employee
has not participated in any bonus cycles). Items (iii) and (iv) above shall be
paid in a single lump sum within 30 days following the Date of Termination and
the COBRA Reimbursement (item (v)) shall be paid as described below, but items
(iii), (iv) and (v) are payable only if and to the extent an irrevocable and
valid Release (as hereinafter defined), has been signed by the Employee on or
before the 30th day following the Date of Termination.
(b)    Involuntary Termination without Cause/Constructive Termination during a
Change in Control Protection Period. If the Employee's employment termination
qualifies under Section 9(a), but occurs during a Change in Control Protection
Period, the Company shall pay to Employee (i) Employee's base Salary and accrued
PTO through the date of Termination, paid within 30 days following the
termination date and (ii) a pro-rata Annual Bonus (based upon target bonus and
the days of employment in the calendar year of Termination), to be within 30
days following the termination date.
Employee shall also be entitled to a severance payment equal to (iii) two times
Employee's current Base Salary, (iv) two times Employee's average Annual Bonus
paid to Employee in the prior three years (this bonus amount referred to as the
"Severance Bonus") and (v) the COBRA Reimbursement (defined below). If an
Employee’s first year bonus is to be included in the calculation of the
Severance Bonus, and such bonus is pro-rated for the portion of the year the
Employee was employed with the Company, then an annualized amount shall be used
for the calculation.  If an Employee has not participated in three bonus cycles,
then the Severance Bonus will reflect the shorter period (or target if the
Employee has not participated in any bonus cycles). Items (iii) and (iv) above
shall be paid in a single lump sum within 30 days following the Date of
Termination and the COBRA Reimbursement (item (v)) shall be paid as described
below, but items (iii), (iv) and (v) are payable only if and to the extent an
irrevocable and valid Release (as hereinafter defined), has been signed by the
Employee on or before the 30th day following the Date of Termination.
(c)    Nonrenewal Termination. Subject to Section 8(g), in the case of a
Nonrenewal Termination, the Company shall pay to Employee (i) Employee's base
Salary and accrued PTO through the date of Termination, paid within 30 days
following the Termination Date. Employee shall also be entitled to a severance
payment equal to (ii) the greater of two times Employee's current Base Salary or
the minimum Base Salary due under the remaining Term, paid in a single lump sum
within 30 days following the Date of Termination, and (iii) the COBRA
Reimbursement (defined below), paid as on or before the 30th day following the
Date of Termination (iv) a pro-rata Annual Bonus (based upon actual company
performance and the days of employment in the calendar year of Termination), to
be paid in a single lump sum no later than March 15 of the year following the
year of termination described below, but items (ii), (iii) and (iv) are payable
only if and to the extent an irrevocable and valid Release (as hereinafter
defined), has been signed by the Employee. If the Company has offered the
Employee a new employment agreement that is substantially similar to the
agreements of similarly situated Executives, and Employee declines to accept
such new employment agreement, such declination

9

--------------------------------------------------------------------------------



will be considered a voluntary quit and no payments under this Section 9(c)
shall be payable to Employee.
(d)    In the case of a Termination meeting the requirements to receive payment
under Section 9(a), (b) or (c), the Company shall reimburse Employee for the
actual cost of COBRA coverage for 18 months (if the Employee timely elects COBRA
coverage), to the extent the actual cost of COBRA coverage exceeds the amount
that similarly situated active employees pay for the same levels of coverage as
elected by the Employee during the first 18 months of COBRA coverage ("COBRA
Reimbursements"). The COBRA Reimbursements will be made to Employee on a taxable
basis (less applicable taxes and withholdings), no later than December 31 of
each calendar year during the COBRA Reimbursement period. The COBRA
Reimbursements will not be grossed up for any taxes. Notwithstanding the
foregoing, in the event Employee obtains employment with another Company and
becomes eligible to receive comparable benefits from such Company, the COBRA
Reimbursements described in this clause (d) shall cease; and
(e)    Employee shall be entitled to any other rights, compensation and/or
benefits as may be due to Employee in accordance with the terms and provisions
of any agreements, plans or programs of the Company.
(f)    No Mitigation. Employee shall not be required to mitigate the amount of
any severance and non-competition payment provided for under this Agreement by
seeking other employment of otherwise.
(g)    Excise Tax. In the event that Employee becomes entitled to any payments
or benefits under this Agreement and any portion of such payments or benefits,
when combined with any other payments or benefits provided to Employee
(including, without limiting the generality of the foregoing, by reason of the
exercise of any stock options or the receipt of any shares of stock of the
Company), which in the absence of this Section 9(g) would be subject to the tax
(the "Excise Tax") imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the "Code"), then the amount payable to Employee under this
Agreement shall, at the Employee's election, either (i) be reduced to the
largest amount or greatest right such that none of the amounts payable to
Employee under this Agreement and any other payments or benefits received or to
be received by Employee as a result of, or in connection with, an event
constituting a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company (within the
meaning of Section 280G(b)(2)(A) of the Code) or the termination of Employment
(including a Constructive Termination) shall be treated as "parachute payments"
within the meaning of Section 280G(b)(2) of the Code or (ii)be made in full,
with the Employee bearing full responsibility for any Excise Tax liability. The
Company shall cooperate in good faith with Employee in making such
determination.
(h)    Special 409A Acknowledgement. Notwithstanding anything to the contrary in
the foregoing provisions of this Section 9, the payment of any and all amounts
that are or may be payable under this Section 9 is and shall be expressly
subject to the applicable terms, conditions, covenants and stipulations set
forth in Section 23 below with respect to Section 409A of the Internal Revenue
Code.

10

--------------------------------------------------------------------------------



10.    RELEASE; CONTINUING OBLIGATIONS.
Employee acknowledges and agrees that the applicable payments set forth in
Section 9 of this Agreement constitute liquidated damages for any claim by
Employee of breach of contract or any other matters related to the non-renewal
of this Agreement or termination of Employee's employment by the Company
hereunder. Furthermore, in order to receive any of the applicable payments set
forth in Section 9 above upon the termination of his/her employment, and as an
express condition to the Company's obligation to make such payments, (a) within
30 days following the Employee's termination date, (i) Employee shall execute
and agree to be bound by an agreement providing for the waiver and general
release of any and all claims arising out of or relating to Employee's
employment and termination of employment (the "Release"), which Release shall be
in such form as the Company's Office of General Counsel may require, and (ii) to
the extent the Release includes a statutory revocation/rescission period, such
period shall have expired without Employee having revoked the Release; and (b)
Employee shall agree to continue to be bound by, and shall continue to comply
with, all surviving obligations of Employee hereunder, including, without
limitation, Employee's obligations under Sections 10, 11 and 12 hereof.
11.    CONFIDENTIAL INFORMATION.
(a)    Employee covenants and agrees that he will not at any time, either during
the Term or thereafter, use, disclose or make accessible or available to any
other person, firm, partnership, corporation or any other entity any
Confidential Information (as defined below) pertaining to the business of the
Company or any of its subsidiaries or affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) when
required to do so by a subpoena, by any court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order the Company to divulge, disclose
or make accessible such information. For purposes of this agreement,
"Confidential Information" shall mean non-public information concerning the
Company's or any of its subsidiaries' or affiliates' financial data, statistical
data, strategic business plans, product development (or other proprietary
product data), customer and supplier lists, customer and supplier information,
information relating to practices, processes, methods, trade secrets, marketing
plans and other non-public, proprietary and confidential information of the
Company or any of its subsidiaries or affiliates; provided, however, that
Confidential Information shall not include any information which (x) is known
generally to the public other than as a result of unauthorized disclosure by
Employee, (y) becomes available to Employee on a non-confidential basis from a
source other than the Company or any of its subsidiaries or affiliates that
lawfully obtained such information or (z) was available to Employee on a
non-confidential basis prior to its disclosure to Employee by the Company or any
of its subsidiaries or affiliates. In addition to and not in limitation of
anything in the foregoing, it is specifically understood and agreed by Employee
that any and all Confidential Information received by Employee during his/her
Employment by the Company is deemed Confidential Information for purposes of
this Agreement. In the event Employee's Employment is terminated hereunder for
any reason, he immediately shall return to the Company all tangible Confidential
Information (including any and all copies thereof) in his/her possession.

11

--------------------------------------------------------------------------------



(b)    Employee and the Company agree that the covenants in this Section 11
regarding Confidential Information are reasonable covenants under the
circumstances and further agree that if, in the opinion of any court of
competent jurisdiction, any such covenant is not reasonable or is unenforceable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of such covenants as appear to the court
not reasonable or unenforceable and to enforce the remainder of the covenant as
so amended, and to that end the provisions of this Section 11 shall be deemed
severable. Employee agrees that any breach of any covenant contained in this
Section 11 would irreparably injure the Company. Accordingly, Employee agrees
that the Company, in addition to pursuing any other remedies it may have in law
or in equity, may obtain an injunction against Employee from any court having
jurisdiction over the matter restraining any breach or threatened breach of this
Section 11. The Company may clawback any severance payments paid or payable to
Employee under Section 9 in the event that Employee breaches this Section 11.
12.    NON-COMPETITION; NON-SOLICITATION.
(a)    As additional consideration for Employee's employment with the Company,
the compensation paid and payable to Employee hereunder and to induce the
Company to execute and deliver to Employee this Agreement, Employee agrees that
during the Restricted Period (as defined in Section 12(d) below), without the
prior written consent of the CEO of the Company, Employee shall not be, nor
shall he assist or enable any person or entity to become, a principal, manager,
officer, director, agent, consultant or executive or management employee of, or
directly or indirectly own more than 1% of any class or series of equity
securities in, any entity or business which at such time has material operations
that are engaged in any business activity competitive (directly or indirectly)
with the Business of buying distressed consumer debt (the “Business”).
Notwithstanding the foregoing, an entity will not be deemed to be competitive
with the Business, and Employee will not be deemed to be engaged in the Business
in violation of the terms of this Section 12(a), if (A) Employee is employed by
an entity that is meaningfully engaged in one or more enterprises whose
principal business is other than the Business (the "Non-Competing Businesses"),
(B) such entity's relationship with Employee relates solely to the Non-Competing
Businesses, and (C) if requested by the Company, such entity and Employee
provide the Company with reasonable assurances that Employee will have no direct
or indirect involvement in the Business on behalf of such entity.
(b)    As additional consideration for Employee's employment with the Company,
the compensation paid and payable to Employee hereunder and to induce the
Company to execute and deliver to Employee this Agreement, Employee agrees that
during the Restricted Period, without the prior written consent of the Company,
Employee shall not, on his own behalf or on behalf of any person or entity
(other than on behalf of the Company), directly or indirectly, (i) solicit the
clients, employees, customers or suppliers of the Company or any of its
affiliates or subsidiaries to terminate their relationship or modify such
relationship in a manner that is adverse to the interests of the Company and its
affiliates and subsidiaries or (ii) engage, hire or solicit the employment of,
whether on a full-time, part-time, consulting, advising, or any other basis, any
employee who was employed by the Company or its affiliates or subsidiaries on
the effective date of Employee's termination or at any time during the six (6)

12

--------------------------------------------------------------------------------



months preceding such termination date. This provision does not prohibit the
solicitation of employees by means of a general advertisement.
(c)    Employee agrees that the covenants of non-competition and
non-solicitation in this Section 12 are reasonable covenants under the
circumstances and further agrees that if, in the opinion of any court of
competent jurisdiction, any such covenants are not reasonable or are
unenforceable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of these covenants as
appear to the court not reasonable or unenforceable and to enforce the remainder
of these covenants as so amended, and to that end the provisions of this
Section 12 shall be deemed severable. Employee agrees that any breach of the
covenants contained in this Section 12 would irreparably injure the Company and
its subsidiaries and affiliates. Accordingly, Employee agrees that the Company,
in addition to pursuing any other remedies it may have in law or in equity, may
obtain an injunction against Employee from any court having jurisdiction over
the matter restraining any breach or threatened breach of this Section 12. The
Company may clawback any severance payments paid or payable to Employee under
Section 9 in the event that Employee breaches this Section 12.
(d)    The provisions of this Section 12 shall be in effect for the duration of
Employee's employment and shall survive the termination for any reason of
Employee's Employment with the Company for a period of two years after the
effective date of such termination (the "Restricted Period"). The Company may
elect to extend the Restricted Period for an additional twelve (12) months by
increasing any required severance payment to the Employee by one times the sum
of Employee's then Base Salary and one times the average of the last three years
Bonus payment.
13.    LIMITATION OF LIABILITY AND INDEMNITY.
The limitation of liability and indemnity provisions of Section 8.1 of that
certain Amended and Restated By-Laws of the Company and Article 9 of that
certain Amended and Restated Certificate of Incorporation of the Company are a
contractual benefit to Employee and are a material consideration for Employee's
employment.
14.    NOTICES.
All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally or sent by facsimile
transmission, overnight courier, or certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier
or, if mailed, five days after the date of deposit in the United States mails,
as follows (or to another address specified in writing by the recipient prior to
the sending of such notice or communication):

13

--------------------------------------------------------------------------------



If to the Company, to:
PRA Group, Inc.
140 Corporate Boulevard
Norfolk, Virginia 23502
Attn: General Counsel
Fax: (757) 321-2518
 
 
If to Employee, to:


Neal Stern
3600 Matoaka Place
Virginia Beach, VA 23452
 
 

15.    ENTIRE AGREEMENT.
This Agreement contains the entire agreement between the parties hereto with
respect to the matters contemplated herein and supersedes all prior agreements
or understandings among the parties related to such matters. In case of any
conflict between the provisions hereof and the provisions of any other agreement
or understanding between the parties with respect to such matters (including,
without limitation, the Company’s Employee Handbook), the provisions of this
Agreement shall be controlling.
16.    SUCCESSORS; BINDING EFFECT.
Except as otherwise provided herein, this Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns and
Employee. "Successors and assigns" shall mean, in the case of the Company, any
parent, subsidiary or affiliate of the Company or any successor to the Company
pursuant to a merger, consolidation, sale or other transfer of all or
substantially all of the assets or equity of the Company, provided that, should
the Company assign or transfer this Agreement, the Company will require any
successor to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
assignment or transfer had taken place.
17.    NO ASSIGNMENT.
Except as contemplated by Section 15 above, this agreement shall not be
assignable or otherwise transferable by either party.
18.    WITHHOLDING.
All payments hereunder shall be subject to any required withholding of federal,
state and local taxes pursuant to any applicable law or regulation.
19.    AMENDMENT OR MODIFICATION; WAIVER.
No provision of this Agreement may be amended or waived unless such amendment or
waiver is authorized by the Board of Directors of the Company and is agreed to
in writing, signed by Employee and by a duly authorized officer of the Company
(other than Employee). Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party
hereto of any condition or provision of this

14

--------------------------------------------------------------------------------



Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time.
20.    FEES AND EXPENSES.
Either party may, at its own expense, institute an action or proceeding to
enforce the rights the party may have under this Agreement, to obtain a
declaration of a party's rights or obligations hereunder, to set aside any
provision hereof, for damages by reason of any alleged breach of any provision
of this Agreement, or for any other judicial remedy. However, if the Company is
the prevailing party in any such action or proceeding initiated by the Employee,
the Company shall be entitled to reimbursement from the Employee of all of its
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys' fees and disbursements.
21.    GOVERNING LAW.
The validity, interpretation, construction, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Virginia, without
regard to its conflicts of law rules.
22.    ARBITRATION.
The Employee and the Company agree that any and all disputes, claims or
controversies arising out of or related to this Agreement, including any claims
under any statute or regulation ("Disputes"), shall be submitted for binding
arbitration. Unless the parties agree otherwise, any mediation and/or
arbitration shall take place in Norfolk, Virginia, and shall be administered by,
and pursuant to the rules of, the American Arbitration Association. Company
agrees to pay any costs of the arbitration including the fees of the arbitrator.
23.    SECTION 409A OF THE INTERNAL REVENUE CODE.
Any benefit, payment or other right provided for under this Agreement shall be
provided or made in such manner, at such time, in such form and subject to such
election procedures (if any) as complies with the applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code") and
the regulations and other authority promulgated pursuant to Section 409A of the
Code to avoid a failure described in Code Section 409A(a)(1), including, without
limitation, deferring payment until the occurrence of a specified payment event
described in Code Section 409A(a)(2). Accordingly, notwithstanding any other
provision hereof or document pertaining hereto, (x) this Agreement shall be so
construed and interpreted to meet all applicable requirements of Code Section
409A, and (y) without limiting the generality of the foregoing, but more
specifically:
(a)    All references to a termination of employment and separation from service
shall mean and be administered to comply with the definition of "separation from
service" in Code Section 409A.

15

--------------------------------------------------------------------------------



(b)    If Employee is a "specified employee" (as defined under Code Section
409A) at the time of separation from service, then to the extent that any amount
payable under this Agreement constitutes "deferred compensation" under Code
Section 409A (and is not otherwise excepted from Code Section 409A coverage,
whether by virtue of being considered "separation pay" or a "short term
deferral" or otherwise) and is payable to Employee based upon a separation from
service (other than death or "disability" as defined under Code Section 409A),
such amount shall not be paid until the first to occur of (i) the first day
following the six-month anniversary of Employee's separation from service, or
(ii) Employee's death.
(c)    All expense reimbursements provided for under this Agreement shall comply
with Code Section 409A and shall be subject to the following requirements: (i)
the amount of expenses eligible for reimbursement during Employee's taxable year
may not affect the expenses eligible for reimbursement to be provided in another
taxable year; (ii) the reimbursement of any eligible expense must be effected by
December 31 following the taxable year in which the expense was incurred; and
(iii) the right to reimbursement is not subject to liquidation or exchange for
another benefit.
(d)    Any right to a series of installment payments shall be treated as a right
to a series of separate payments for purposes of Code Section 409A.
24.    TITLES.
Titles to the Sections in this Agreement are intended solely for convenience and
no provision of this Agreement is to be construed by reference to the title of
any Section.
25.    COUNTERPARTS.
This Agreement may be executed in one or more counterparts, which together shall
constitute one agreement. It shall not be necessary for each party to sign each
counterpart so long as each party has signed at least one counterpart.
26.    SEVERABILITY.
Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms and provisions of this Agreement in any
other jurisdiction.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

16

--------------------------------------------------------------------------------



PRA GROUP, INC. 

 
By: /s/ Steven D, Fredrickson
Title: President and Chief Executive Officer


 
EMPLOYEE 



 /s/ Neal Stern






17